99 N.Y.2d 594 (2003)
RAFAEL HERNANDEZ, Appellant,
v.
BANKERS TRUST COMPANY, Respondent.
Court of Appeals of the State of New York.
Submitted January 21, 2003.
Decided February 18, 2003.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, First Department, upon the ground that a direct appeal does not lie when questions *595 other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).